IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOHN ERIC BETTON,                             : No. 10 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.